14-4272
     Singh v. Lynch
                                                                                  BIA
                                                                           Vomacka, IJ
                                                                          A087 997 710
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.      CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
     BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE
     32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A
     PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH
     THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE
     A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 16th day of February, two thousand sixteen.
 5
 6   PRESENT:
 7            RICHARD C. WESLEY,
 8            PETER W. HALL,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   SIMARGID SINGH,
14            Petitioner,
15
16                    v.                                        14-4272
17                                                              NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Richard W. Chen, New York,
24                                    New York.
25
26   FOR RESPONDENT:                  Benjamin C. Mizer, Principal
27                                    Deputy Assistant Attorney General;
28                                    Blair T. O’Connor, Assistant
29                                    Director; Joseph D. Hardy, Trial
 1                                      Attorney, Office of Immigration
 2                                      Litigation, United States
 3                                      Department of Justice, Washington,
 4                                      D.C.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Petitioner         Simargid    Singh,       a    native    and     citizen    of

11   India, seeks review of an October 15, 2014, decision of the

12   BIA, affirming a July 31, 2013, decision of an Immigration

13   Judge     (“IJ”)       denying    Singh’s          application        for    asylum,

14   withholding      of    removal,    and       relief    under    the     Convention

15   Against Torture (“CAT”).              In re Simargid Singh, No. A087

16   997 710 (B.I.A. Oct. 15, 2014), aff’g No. A087 997 710

17   (Immig.    Ct.     N.Y.    City   July       31,    2013).       We    assume    the

18   parties’     familiarity          with       the     underlying        facts      and

19   procedural history in this case.

20       Under        the    circumstances          of     this     case,        we   have

21   considered the IJ’s decision as modified by the BIA, i.e.,

22   minus the IJ’s findings that the BIA explicitly declined to

23   consider         in       affirming          the      adverse          credibility

24   determination.         See Xue Hong Yang v. U.S. Dep’t of Justice,

25   426 F.3d 520, 522 (2d Cir. 2005).                   The applicable standards

                                              2
 1   of review are well established.                         8 U.S.C. § 1252(b)(4)(B);

 2   Xiu   Xia    Lin       v.     Mukasey,         534 F.3d 162,    165-66         (2d   Cir.

 3   2008).      The agency may, “[c]onsidering the totality of the

 4   circumstances,”              base    a    credibility         finding      on    an    asylum

 5   applicant’s demeanor and inconsistencies in his statements

 6   and other record evidence “without regard to whether” they

 7   go    “to   the    heart        of       the    applicant’s         claim.”          8 U.S.C.

 8   § 1158(b)(1)(B)(iii);                Xiu       Xia    Lin, 534 F.3d      at    163-64.

 9   Substantial        evidence          supports         the    agency’s      determination

10   that Singh was not credible.

11         The    agency           reasonably         relied       on     Singh’s         demeanor,

12   noting      that       his    testimony         was    often       unresponsive.           See

13   8 U.S.C. § 1158(b)(1)(B)(iii); see also Majidi v. Gonzales,

14   430 F.3d 77,    81     n.1       (2d   Cir.    2005).         That      finding     is

15   supported by the record.

16         The        agency’s           demeanor         finding        and    the        overall

17   credibility            determination             are         bolstered          by     record

18   inconsistencies.              See Li Hua Lin v. U.S. Dep’t of Justice,

19   453 F.3d 99, 109 (2d Cir. 2006); see also Xiu Xia Lin, 534
20 F.3d at 165-67.               For example, Singh testified that he was

21   beaten      on    three       separate         occasions      (once       while      shopping

22   near a political rally, once while attending a political


                                                     3
 1   meeting, and a third time in his parents’ home), but in his

 2   asylum application and during his credible fear interview,

 3   he discussed only two attacks (at the political meeting and

 4   at his parents’ home).          See Xiu Xia Lin, 534 F.3d at 164,

 5   166-67 & n.3.        Further, Singh testified to a significant

 6   wrist injury suffered during one of the attacks, but he had

 7   not    mentioned    the    injury    in   either   his    application   or

 8   credible fear interview.            See Xiu Xia Lin, 534 F.3d at 166

 9   n.3.     Singh did not provide a compelling explanation for

10   any of the record inconsistencies.            See Majidi v. Gonzales,

11   430 F.3d 77, 80 (2d Cir. 2005).

12          The agency also reasonably relied on the vagueness of

13   Singh’s testimony, despite efforts to elicit more details.

14   See Jin Shui Qiu v. Ashcroft, 329 F.3d 140, 152 (2d Cir.

15   2003) (“Where an applicant gives very spare testimony, as

16   here, the IJ . . . may fairly wonder whether the testimony

17   is fabricated . . . [and] may wish to probe for incidental

18   details.”), overruled in part on other grounds by Shi Liang

19   Lin    v.   U.S.   Dep’t   of   Justice,     494 F.3d 296,   305   (2d

20   Cir.2007).     He could not provide any details as to how many

21   people attacked him, or what month or time of year the

22   attacks occurred.


                                           4
 1          Having     questioned        Singh’s       credibility,        the    IJ

 2   reasonably relied further on his failure to provide certain

 3   corroborating evidence to rehabilitate his testimony.                       See

 4   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

 5   Singh did not provide any medical documentation from India

 6   or the United States to corroborate his alleged injuries.

 7   He also did not corroborate his religious practice in the

 8   United     States,      although    he       testified   that    he    attends

 9   services twice a day, every day.                See Chuilu Liu v. Holder,

10   575 F.3d 193, 198 (2d Cir. 2009) (“[T]he alien bears the

11   ultimate       burden    of    introducing       such    evidence      without

12   prompting from the IJ.”).

13          Given    the     demeanor,    inconsistency,        vagueness,       and

14   corroboration      findings,       the   agency’s    adverse     credibility

15   determination is supported by substantial evidence, and is

16   dispositive of Singh’s claims for asylum, withholding of

17   removal,         and       CAT       relief.              See         8 U.S.C.

18   § 1158(b)(1)(B)(iii); Paul v. Gonzales, 444 F.3d 148, 156-

19   57 (2d Cir. 2006).            We do not consider Singh’s ineffective

20   assistance claim because he did not exhaust it before the

21   BIA.     See Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104,

22   107 n.1, 118-24 (2d Cir. 2007).


                                              5
 1          For the foregoing reasons, the petition for review is

 2   DENIED.     As    we   have   completed   our   review,    any   stay   of

 3   removal that the Court previously granted in this petition

 4   is VACATED, and any pending motion for a stay of removal in

 5   this petition is DISMISSED as moot.              Any pending request

 6   for oral argument in this petition is DENIED in accordance

 7   with    Federal   Rule   of   Appellate    Procedure      34(a)(2),     and

 8   Second Circuit Local Rule 34.1(b).

 9                                     FOR THE COURT:
10                                     Catherine O’Hagan Wolfe, Clerk




                                         6